 



EXHIBIT 10.41

POLICY OF ENDO PHARMACEUTICALS HOLDINGS INC.
RELATING TO INSIDER TRADING IN COMPANY
SECURITIES AND CONFIDENTIALITY OF INFORMATION

     
To:
  All Personnel
From:
  Carol A. Ammon, Chairman & Chief Executive Officer

      The Board of Directors has adopted the following Policy which applies to
all personnel (including directors and officers) of Endo Pharmaceuticals
Holdings Inc. and its subsidiaries (collectively called the “Company”) arising
from our legal and ethical responsibilities as a public company.

      1. Prohibition Against Trading on Undisclosed Material Information: If you
are aware of material information relating to the Company which has not yet been
available to the public for at least two full days (often called “inside
information”), you are prohibited from trading in our securities, directly or
indirectly, and from disclosing such information to any other persons who may
trade in our securities. Any information, positive or negative, is “material” if
it might be of significance to an investor in determining whether to purchase,
sell or hold our securities. Information may be significant for this purpose
even if it would not alone determine the investor’s decision. Examples include a
potential business acquisition, internal information about revenues, earnings or
other aspects of financial performance which departs in any way from what the
market would expect based upon prior disclosures, important business
developments (including FDA approval or nonapproval of one of our products), the
acquisition or loss of major customer, or an important transaction. We emphasize
that these examples are merely illustrative. When we refer to our “securities”
we mean both the Company’s common stock and the Company’s warrants.

      Once material information is publicly announced, trading can occur after a
lapse of two full trading days. Therefore, if an announcement is made before the
commencement of trading on a Monday, an employee may trade in the Company’s
stock or warrants starting on the Wednesday of that week, because two full
trading days would have elapsed by then (all of Monday and Tuesday). If the
announcement is made on Monday after trading begins, employees may not trade in
the Company’s stock or warrants until Thursday. Please consult myself, Jeffrey
R. Black or Caroline B. Manogue if you are uncertain when trading may commence
following an announcement.

 



--------------------------------------------------------------------------------



 



      The above prohibition against trading on inside information generally
reflects the requirements of law as well as the Company’s Policy. As more fully
discussed fully discussed below, a breach of this Policy probably will
constitute a serious legal violations as well.

      2. Restricted Periods: In addition to the limitations set forth in
Section 1 above, no personnel should trade any securities of the Company during
periods that begin 10 trading days prior to the end of each of the Company’s
fiscal quarters (including its fiscal year end) and ending two full trading days
after the financial results for each quarter, or with respect to the fourth
quarter for the full year, have been announced publicly (the “Restricted
Period”). The Company’s fiscal quarters end on each March 31, June 30 and
September 30 and its fiscal year end is December 31. The announcement date of
the quarterly results varies, but occurs normally around the 45th day following
the end of the fiscal quarter. For example, you cannot trade any securities of
the Company from June 15th until August 18th, two full trading days after the
second quarter results are publicly announced. Notwithstanding the foregoing,
personnel may sell any securities of the Company during a Restricted Period if
such securities are sold pursuant to an effective registration statement on Form
S-3 or Form S-4 or any successor form thereto on file with the U.S. Securities
and Exchange Commission (an “Exempted Sale”) and such personnel have received
the consent of Jeffrey R. Black or Caroline B. Manogue prior to conducting such
sale. Furthermore, upon the receipt of a notice by mail, fax or email from the
Company informing personnel of an Exempted Sale, all personnel may trade any
securities of the Company, if such personnel shall have first received the
consent of Jeffrey R. Black or Caroline B. Manogue to conduct such sale, until
such time as the Exempted Sale is consummated, but in no case for more than
three business days from the date of such notice.

      3. Confidentiality Generally: Serious problems arise from the unauthorized
disclosure of internal information about the Company (or confidential
information about our customers or vendors), whether or not the purpose of
facilitating improper trading in our stock. Accordingly, the Company’s
confidentiality policy remains the same but is supplemented by this Policy.
Company personnel should not discuss internal Company matters or developments
with anyone outside of the Company, except as required in the performance of
regular corporate duties.

      This prohibition applies specifically (but not exclusively) to inquiries
about the Company which may be made by the financial press, investment analyst
or others in the financial community. It is important that all such
communications on behalf of the Company be made only through an appropriately
designated officer under carefully controlled circumstances. Unless you are
expressly authorized to the

 



--------------------------------------------------------------------------------



 



contrary, if you receive any inquiries of this nature, you should decline
comment and refer the inquiry to Jeffrey R. Black or Caroline B. Manogue (or
their respective successors as Chief Financial Officer and Corporate Secretary).

      4. Information About Other Companies: In the course of your employment,
you may become aware of material non-public information about other public
companies – for example, other companies with which our Company has business
dealings. You are prohibited from trading in the securities of any other public
company at a time when you are in possession of material non-public information
about such company.

      5. Tipping: Improper disclosure of non-public information to another
person who trades in the stock (so-called “tipping”) is also a serious legal
offense by the tipper and a violation of the terms of this Policy. If you
disclose information about our Company, or information about any other public
company which you acquire in connection with your employment with our Company,
you may be fully responsible legally for the trading of the person receiving the
information from you (your “tippee”) and even persons who receive the
information directly or indirectly from your tippee. Accordingly, in addition to
your general obligations to maintain confidentiality of information obtained
through your employment and to refrain from trading while in possession of such
information, you must take utmost care not to discuss confidential or non-public
information with family members, friends or others who might abuse the
information by trading in securities.

      6. Limitation on Certain Trading Activities: We encourage interested
employees to own securities as a long-term investment at levels consistent with
their individual financial circumstances and risk bearing abilities (since
ownership of any security entails risk). However, Company personnel may not
trade in puts, calls or similar options on our stock or sell our stock “short”.
(You may, of course, exercise any stock options granted to you by the Company in
accordance with their terms.)

      7. Consequence of Violation: The Company considers strict compliance with
this Policy to be a matter of utmost importance. We would consider any violation
of this Policy by an employee as a threat to our reputation. Violation of this
Policy could cause extreme embarrassment and possible legal liability to you and
the Company. Knowing or willful violations of the letter or spirit of this
Policy will be grounds for immediate dismissal from the Company. Violation of
the Policy might expose the violator to severe criminal penalties as well as
civil liability to any person injured by the violation. The monetary damages
flowing from a violation could be three times the profit realized by the
violator, as well as the attorneys’ fees of the persons injured.

 



--------------------------------------------------------------------------------



 



      8. Resolving Doubts: If you have any doubt as to your responsibilities
under this Policy, seek clarification and guidance before you act from Jeffrey
R. Black or Caroline B. Manogue (or their respective successors as Chief
Financial Officer and Chief Legal Officer). Do not try to resolve uncertainties
on your own.

      9. A Caution About Possible Inability to Sell: Although the Company
encourages employees to own our securities as a long-term investment (See
Section 6), all personnel must recognize that trading in securities may be
prohibited at a particular time because of the existence of material non-public
information. Anyone purchasing our securities must consider the inherent risk
that a sale of the securities could be prohibited at a time he or she might
desire to sell them. The next opportunity to sell might not occur until after an
extended period, during which the market price of the securities might decline.

      10. 10b5-1 Trading Plans. Notwithstanding the foregoing, the Company’s
Directors and Executive Officers are permitted to establish trading plans in
compliance with Rule 10b5-1(c) of the Securities Exchange Act of 1934, as
amended (each, a “Trading Plan”); provided that any such plan must first be
approved by Jeff Black and Caroline Manogue (or their respective successors as
Chief Financial Officer and General Counsel) prior to its implementation; and
provided further that any such plan shall provide that the Company may terminate
said plan for any reason.

*******

 